Citation Nr: 0002314	
Decision Date: 01/28/00    Archive Date: 02/02/00

DOCKET NO.  99-04 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD) currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from May 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1998 rating decision by the 
Atlanta, Georgia, regional office (RO) of the Department of 
Veterans' Affairs (VA).


REMAND

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for service connected 
PTSD is well grounded, in that he has presented a plausible 
claim.  38 U.S.C.A. § 5107(a) (West 1991); Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Pursuant to 38 U.S.C.A. § 
5107(a) (West 1991), the Board is obligated to assist the 
veteran in the development of his claim.

Statements and testimony of the veteran are deemed to be 
competent evidence when they describe the symptoms associated 
with a disease or disability. Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  

The veteran underwent a VA examination in July 1998.  

During his November 1999 hearing before a member of the Board 
sitting at Atlanta Georgia, the veteran testified that his 
symptoms had increased in severity since the July 1998 
examination and he requests another examination.  During the 
veteran's testimony he described symptoms of a startle 
reaction, anger, dislike of crowds, lack of friends, suicidal 
thoughts, insomnia, regular auditory hallucinations, and one 
occasion of having had aggressive thoughts towards his co-
workers.  He also testified that he experienced nightmares 
every couple weeks, flashbacks of up to a daily occurrence, 
and panic attacks.  His PTSD adversely affected his ability 
to work.  The veteran testified that he was in contact with 
the VA primarily for medication.  The Board finds that the 
veteran's claim that his PTSD has increased in severity since 
his last VA examination warrants a contemporaneous 
examination.

In light of the Board's duty to assist the veteran in the 
development of his claim, it is the Board's opinion that 
additional development be undertaken prior to further 
disposition of this matter.  See Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his PTSD.  The RO 
should then obtain all records that are 
not on file.  He should be informed that 
he has the opportunity to submit any 
additional evidence and arguments in 
support of his claims.

2.  The veteran should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) regarding failure to report for 
scheduled VA examinations.

3.  The RO should afford the veteran a VA 
examination by a psychiatrist in order to 
determine the nature and severity of the 
service connected PTSD.  The Claims 
folder and a copy of this Remand are to 
be furnished to the examiner in 
conjunction with the examination.  All 
necessary tests and studies deemed 
necessary should be conducted.  It is 
requested that the examiner obtain a 
detailed occupational history.  The 
examiner should express an opinion on the 
extent to which the PTSD affects the 
veteran's occupational and social 
functioning.  It is requested that the 
examiner include a Global Assessment of 
Functioning (GAF) score with an 
explanation of the numeric code assigned.  

4.  Thereafter, the case should be 
reviewed by the RO.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and an opportunity to respond.

Thereafter the case should be returned to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), 
only a decision of the Board of Veterans' 
Appeals is appealable to the United 
States Court of Veterans Appeals. This 
remand is in the nature of a preliminary 
order and does not constitute a decision 
of the Board on the merits of your 
appeal. 38 C.F.R. § 20.1100(b) (1998).

 



